DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed on 15 September 2022. Claims 1-30 are pending in the application; and claims 1, 6, 10, 13, 16, 21, 25 and 28 are amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12, 14-20, 23-27 and 29-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai et al. (US 2018/0205528 A1).

Regarding claim 1, Bai discloses a method of wireless communication performed by a user equipment (UE), comprising: 
receiving, from a base station via a downlink shared channel, a phase tracking reference signal (PTRS) in accordance with a PTRS density associated with a number of symbols based at least in part on a modulation and coding scheme (MCS) and a signal-to-noise ratio (SNR) associated with the UE (Fig. 4, [0049] “illustrates PT-RS pilot signals (also referred to as PT-RS pilot tones) for a Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) communication system. PT-RS pilot signals may be continuous (as illustrated) or discontinuous in the time domain. For a UE, the PT-RS may occupy one tone or several tones, based on scheduled bandwidth, Modulation and Coding Scheme (MCS), signal-to-noise ratio (SNR)”; [0050] PT-RS in tones with high SNR; [0057] number of PT-RS pilot signals can be chosen based on MCS; Fig. 6, [0079] illustrating resource elements used for PT-RS pilot signals (e.g. PT-RS symbols); Fig. 7, [0080] disclosing inserting and multiplexing PT-RS with the data before the DFT operation such that “PT-RS symbols may be distributed over every other 3 data symbols”); and 
estimating a phase noise associated with the PTRS based at least in part on the PTRS density ([0048] and [0050] estimating phase errors caused by phase noise where increased number of PT-RS provides more accurate phase error estimation). 

Regarding claim 2, Bai discloses the method of claim 1, further comprising: receiving, 
from the base station, a channel state information (CSI) reference signal (CSI-RS) (Fig. 2A, CSI-RS, [0036] disclosing downlink reference signals such as CSI-RS); and 
transmitting, to the base station, a CSI report that includes CSI associated with the UE based at least in part on the CSI-RS ([0057] CSI-RS report).  

Regarding claim 3, Bai discloses the method of claim 2, wherein the SNR is based at least in part on the CSI associated with the UE ([0064] disclosing “channel state (SNR and interference)”).  

Regarding claim 4, Bai discloses the method of claim 1, wherein the MCS is based at least in part on downlink information received from the base station via a downlink control channel ([0036] PDCCH or ePDCCH carries DCI; [0049] scheduled bandwidth, MCS; DCI in the field of endeavor inherently indicates MCS to a UE).  

Regarding claim 5, Bai discloses the method of claim 1, wherein the PTRS density is associated with a time domain (Fig. 2A, [0035]-[0036] REs in the time domain in units of symbols; Fig. 4, PT-RS occupying resource elements in the time domain; Figs. 5-6, [0053] each resource element is open and may be assigned for use by a PT-RS; Fig. 7, [0080] disclosing inserting and multiplexing PT-RS with the data before the DFT operation such that “PT-RS symbols may be distributed over every other 3 data symbols”).  

Regarding claim 8, Bai discloses the method of claim 1, further comprising: 
receiving, from the base station, an instruction to use an increased MCS ([0036] PDCCH or ePDCCH carries DCI; [0049] scheduled bandwidth, MCS; DCI in the field of endeavor inherently indicates MCS to a UE; [0049] higher MCS); and 
receiving, from the base station, the PTRS with an increased PTRS density based at least in part on the increased MCS ([0049] “A higher MCS…may require more PT-RS tones”; Fig. 6 [0079] More or fewer PT-RS pilot signals may be needed based on the conditions, as described herein.) .  

Regarding claim 9, Bai discloses the method of claim 1, further comprising: 
receiving, from the base station, an instruction to use a reduced MCS ([0036] PDCCH or ePDCCH carries DCI; [0049] scheduled bandwidth, MCS; DCI in the field of endeavor inherently indicates MCS to a UE; [0049] higher MCS implies a lower MCS); and 
receiving, from the base station, the PTRS with a reduced PTRS density based at least in part on the reduced MCS ([0049] “A higher MCS…may require more PT-RS tones” implying a lower MCS may require fewer PT-RS tones; Fig. 6 [0079] More or fewer PT-RS pilot signals may be needed based on the conditions, as described herein.).  

Regarding claim 10, Bai discloses a method of wireless communication performed by a base station, comprising: 
transmitting downlink information to a user equipment (UE) based at least in part on a modulation and coding scheme (MCS) ([0050] disclosing various manners in which PT-RS pilot signals can be arranged “[f]or a given communication link with a given channel model and SNR/MCS/PN”); and
transmitting, to the UE via a downlink shared channel, a phase tracking reference signal (PTRS) with a PTRS density associated with a number of symbols that is based at least in part on a signal-to-noise ratio (SNR) associated with the UE and the MCS (Fig. 4, [0049] “illustrates PT-RS pilot signals (also referred to as PT-RS pilot tones) for a Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) communication system. PT-RS pilot signals may be continuous (as illustrated) or discontinuous in the time domain. For a UE, the PT-RS may occupy one tone or several tones, based on scheduled bandwidth, Modulation and Coding Scheme (MCS), signal-to-noise ratio (SNR)”; [0050] PT-RS in tones with high SNR; [0057] number of PT-RS pilot signals can be chosen based on MCS; Fig. 6, [0079] illustrating resource elements used for PT-RS pilot signals (e.g. PT-RS symbols); Fig. 7, [0080] disclosing inserting and multiplexing PT-RS with the data before the DFT operation such that “PT-RS symbols may be distributed over every other 3 data symbols”).

Regarding claim 11, Bai discloses the method of claim 10, further comprising: 
transmitting a channel state information (CSI) reference signal (CSI-RS) to the UE (Fig. 2A, CSI-RS, [0036] disclosing downlink reference signals such as CSI-RS); 
receiving a channel state information (CSI) report from the UE based at least in part on the CSI-RS ([0057] CSI-RS report); and 
wherein determining the SNR comprises determining the SNR based at least in part on the CSI report received from the UE ([0064] disclosing “channel state (SNR and interference)”).  

Regarding claim 12, Bai discloses the method of claim 10, wherein the PTRS density is associated with a time domain (Fig. 2A, [0035]-[0036] REs in the time domain in units of symbols; Fig. 4, PT-RS occupying resource elements in the time domain; Figs. 5-6, [0053] each resource element is open and may be assigned for use by a PT-RS; Figs. 5-6, [0053] each resource element is open and may be assigned for use by a PT-RS; Fig. 7, [0080] disclosing inserting and multiplexing PT-RS with the data before the DFT operation such that “PT-RS symbols may be distributed over every other 3 data symbols”).  

Regarding claim 14, Bai discloses the method of claim 10, further comprising: 
transmitting, to the UE, an instruction to use an increased MCS ([0036] PDCCH or ePDCCH carries DCI; [0049] scheduled bandwidth, MCS; DCI in the field of endeavor inherently indicates MCS to a UE; [0049] higher MCS); and 
transmitting, to the UE, the PTRS with an increased PTRS density based at least in part on the increased MCS  ([0049] “A higher MCS…may require more PT-RS tones”; Fig. 6 [0079] More or fewer PT-RS pilot signals may be needed based on the conditions, as described herein.).  

Regarding claim 15, Bai discloses the method of claim 10, further comprising: 
transmitting, to the UE, an instruction to use a reduced MCS ([0036] PDCCH or ePDCCH carries DCI; [0049] scheduled bandwidth, MCS; DCI in the field of endeavor inherently indicates MCS to a UE; [0049] higher MCS implies a lower MCS); and 
transmitting, to the UE, the PTRS with a reduced PTRS density based at least in part on the reduced MCS ([0049] “A higher MCS…may require more PT-RS tones” implying a lower MCS may require fewer PT-RS tones; Fig. 6 [0079] More or fewer PT-RS pilot signals may be needed based on the conditions, as described herein.).  

Regarding claims 16-20 and 23-24, the clams are directed towards a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to perform the method of claims 1-5 and 8-9. Bai discloses such implementations ([0023]-[0024]); therefore, claims 16-20 and 23-24 are rejected on the grounds presented above for claims 1-5 and 8-9.

Regarding claims 25-27 and 29-30, the claims re directed towards a base station for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to  perform the method of claims 10-12 and 14-15. Bai discloses such implementations ([0023]-[0024]); therefore, claims 25-27 and 29-30 are rejected on the grounds presented above for claims 10-12 and 14-15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7, 13, 21-22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (US 2018/0205528 A1) in view of Ihalainen et al. (US 2020/0304259 A1).

Regarding claim 6, Bai discloses the method of claim 1, wherein the PTRS is received in symbols associated with the PTRS density (Fig. 6, [0079] illustrating resource elements used for PT-RS pilot signals (e.g. PT-RS symbols) and disclosing More or fewer PT-RS pilot signals may be needed based on the conditions, as described herein.; Fig. 7, [0080] disclosing inserting and multiplexing PT-RS with the data before the DFT operation such that “PT-RS symbols may be distributed over every other 3 data symbols.” because the symbols are multiplexed this way, the UE equipment inherently receives them in the symbols to which they are mapped by the transmitting device).
Bai does not expressly disclose the following; however, Ihalainen discloses PTRS is received periodically every specified number of symbols associated with the PTRS density ([0034] disclosing For pre-DFT PT-RS insertion, M-point DFT of data+PT-RS block (comprising K PT-RS symbols time division multiplexed (TDMed) with M-K data symbols); [0043] disclosing pre-DFT PT-RS insertion utilized for PT-RS and associated receiver signal processing; Fig. 2, 205 [0044] disclosing multiplexing K PT-RS sequence samples with M-K data samples to form an M-element DFT sample block…Assuming a fixed PT-RS sample budget of K samples, the uniformly distributed pattern 205 provides the lowest PT-RS burst period with the minimum PT-RS burst length of one).
Bai teaches inserting and multiplexing PT-RS with the data before the DFT operation to evenly distribute PT-RS symbols. Ihalainen teaches such “pre-DFT” insertion and multiplexing can provide for periodic time division multiplexing (TDM) of PT-RS symbols with a PT-RS burst period with a burst length of one. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the pre-DFT insertion of Bai to achieve the time division multiplexing of PT-RS and data as taught by Ihalainen because it provides for tracking aggressive PN process with low time correlation ([0044]).

Regarding claim 7, Bai in view of Ihalainen suggests the method of claim 6, wherein the number of symbols is equal to 5, 10, 20, 30, 40, 50, or 100 symbols (Bai: Fig. 6, [0079] “More or fewer PT-RS pilot signals may be needed based on the conditions, as described herein. The example illustrated in FIG. 6 includes 4 resource elements for PT-RS pilot signals. The number of PT-RS pilot signals may be increased or decreased as needed based on the operation of the communication system.”; Fig. 7, [0080] “in FIG. 7, PT-RS symbols may be distributed over every other 3 data symbols”; Ihalainen:  [0034] disclosing For pre-DFT PT-RS insertion, M-point DFT of data+PT-RS block (comprising K PT-RS symbols time division multiplexed (TDMed) with M-K data symbols); [0043] disclosing pre-DFT PT-RS insertion utilized for PT-RS and associated receiver signal processing; Fig. 2, 205 [0044] disclosing multiplexing K PT-RS sequence samples with M-K data samples to form an M-element DFT sample block).  
Bai provides an example wherein the PT-RS symbols are received every 4 symbols (e.g., distributed over every other three symbols) and Ihalainen illustrates various examples where the PT-RS are received every 6, 12, 18, 24, 30, 365, 42, 48 (Fig. 2, 205), every 45 (Fig. 2 bottom example). These various distributions are based on the equations provided in Ihalainen without limitation on the rang of values for the variables M and K ([0044]). This, a prima facia case of obviousness exists for the various number of symbols recited in the claim. This is not only because of the overlapping of ranges of the values recited; but also, because of the equation taught by Ihalainen and the teaching in both references that variation of the periodicity and arrangement of the PT-RS can be used to address various needs such as tracking an aggressive pseudo noise (PN) process as taught by Ihalainen, or increasing/decreasing the number of PT-RS signals based on the conditions as disclosed in Bai. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed numbers of symbols.

Regarding claim 13, Bai in view of Ihalainen suggests the method of claim 10, wherein the PTRS  is periodically transmitted every specified number of symbols, and wherein the number of symbols is equal to 5, 10, 20, 30, 40, 50, or 100 symbols (Bai: Fig. 6, [0079] “More or fewer PT-RS pilot signals may be needed based on the conditions, as described herein. The example illustrated in FIG. 6 includes 4 resource elements for PT-RS pilot signals. The number of PT-RS pilot signals may be increased or decreased as needed based on the operation of the communication system.”; Fig. 7, [0080] “in FIG. 7, PT-RS symbols may be distributed over every other 3 data symbols”; Ihalainen: [0034] disclosing For pre-DFT PT-RS insertion, M-point DFT of data+PT-RS block (comprising K PT-RS symbols time division multiplexed (TDMed) with M-K data symbols); [0043] disclosing pre-DFT PT-RS insertion utilized for PT-RS and associated receiver signal processing; Fig. 2, 205 [0044] disclosing multiplexing K PT-RS sequence samples with M-K data samples to form an M-element DFT sample block…Assuming a fixed PT-RS sample budget of K samples, the uniformly distributed pattern 205 provides the lowest PT-RS burst period with the minimum PT-RS burst length of one)
For the reasons given above with respect to claim 6, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the pre-DFT insertion of Bai to achieve the time division multiplexing of PT-RS and data as taught by Ihalainen. 
Further, Bai provides an example wherein the PT-RS symbols are received every 4 symbols (e.g., distributed over every other three symbols) and Ihalainen illustrates various examples where the PT-RS are received every 6, 12, 18, 24, 30, 365, 42, 48 (Fig. 2, 205), every 45 (Fig. 2 bottom example). These various distributions are based on the equations provided in Ihalainen without limitation on the rang of values for the variables M and K ([0044]). This, a prima facia case of obviousness exists for the various number of symbols recited in the claim. This is not only because of the overlapping of ranges of the values recited; but also, because of the equation taught by Ihalainen and the teaching in both references that variation of the periodicity and arrangement of the PT-RS can be used to address various needs such as tracking an aggressive pseudo noise (PN) process as taught by Ihalainen, or increasing/decreasing the number of PT-RS signals based on the conditions as disclosed in Bai. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the claimed numbers of symbols.

Regarding claims 21-22, the clams are directed towards a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to perform the method of claims 6-7. Bai discloses such implementations ([0023]-[0024]); therefore, claims 21-22 are rejected on the grounds presented above for claims 6-7.

Regarding claim 28, the claims is directed towards a base station for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to  perform the method of claim 13. Bai discloses such implementations ([0023]-[0024]); therefore, claim 28 is rejected on the grounds presented above for claim 13.

Response to Arguments
Applicant's arguments filed 15 September have been fully considered but they are not persuasive. Applicant asserts the reference of record Bai does not disclose, "receiving, from a base station via a downlink shared channel, a phase tracking reference signal (PTRS) in accordance with a PTRS density associated with a number of symbols that is based at least in part on a modulation and coding scheme (MCS) and a signal-to- noise ratio (SNR) associated with the UE." (Emphasis added). Applicant does not provide any compelling arguments related to the features “receiving, from a base station via a downlink shared channel, a phase tracking reference signal (PTRS)…based at least in part on a modulation and coding scheme (MCS) and a signal-to- noise ratio (SNR) associated with the UE. Instead, applicant’s remarks focus on the DL frame structure of Bai. 
Bai expressly discloses for a Cyclic Prefix Orthogonal Frequency Division Multiplexing (CP-OFDM) communication system, PT-RS signals in a set of time/frequency resources carrying PDCCH and PDSCH which is a downlink transmission to the UE via a downlink shared channel and PT-RS pilot signals occupy tones based on MCS and SNR. Further, the PT-RS can be either continuous or discontinuous in the time domain (Fig. 4, [0049]). As admitted by applicant in the remarks, OFDM symbols are in the time domain. (Emphasis original). With respect to the features, “a PTRS density associated with a number of symbols”, Bai illustrates PT-RS occupying time slots in the time domain in a time/frequency resource grid of an OFDM system. (Fig. 4, Fig. 6). Thus, by applicant’s own admission, Bai discloses the PT-RS is associated with a number of symbols. Further, Bai expressly discloses, “inserting and multiplexing PT-RS with the data before the DFT operation such that “PT-RS symbols may be distributed over every other 3 data symbols” (Fig. 7, [0080]). (Emphasis added).
As indicated in the grounds of rejection, Bai expressly discloses the PT-RS may occupy one tone or several tones, based on scheduled bandwidth, Modulation and Coding Scheme (MCS), signal-to-noise ratio (SNR). ([0049]) Based on applicant’s own admission and the fact that it is inherent in an OFDM system that the time domain aspect of resource elements are symbols, each resource element occupied by a PT-RS pilot signal is a symbol at a particular tone or frequency.
Applicant argues that Bai does not disclose the PTRS Density is associated with a time domain as recited in claim 5. Examiner respectfully disagrees for the same reasons given above. Further, Bai expressly discloses a PT-RS density in the time domain (Fig. 6, [0079] “As illustrated, four resource elements are used for PT-RS pilot signals. The selected PT-RS pilot signal time-frequency resources may be based on signal conditions or the other aspects discussed herein.”).
Applicant argues Bai does not disclose the features of claim 8, however, the argument is based on the arguments directed at claim 1. Further, the arguments state "BAI does not disclose receiving, from the base station, the PTRS with an increased PTRS density based at least in part on the increased MCS" because the cited section of BAI does not discuss a PTRS density as being associated with a number of symbols” In response, it is noted that the features upon which applicant relies are not recited in the claim 8.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Applicant’s assertion, “let alone wherein the number of symbols may be "based at least in part on the increased MCS," as recited in dependent claim 8.” is merely attorneys arguments and have no probative value. Further, this assertion does not effectively shift the burden to examiner. Examiner rests on the arguments above and is not persuaded by applicant’s remarks because they are focused on the feature “symbol” and as already admitted by applicant and is inherent in an OFDM system, resource elements which carry signals are both in the time domain (symbols) and frequency domain (tones).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. (US 2020/0008228 A1); Lee et al. (US 20200077419 A1); Jiang et al. (WO 2019/029725 A1); Chen et al. (EP-3570508 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461